Citation Nr: 1133998	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to a service-connected left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for hepatitis C.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977 and again from January 1981 to November 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In January 2006, the RO denied service connection for a right knee disability and increased the evaluation for hepatitis C from noncompensable to 10 percent disabling.  In November 2006, the RO declined to reopen a claim of entitlement to service connection for a right ankle disability. 

The Veteran had requested a hearing before the Board on his May 2007 substantive appeal form, but subsequently withdrew his request in an October 2008 statement.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2010).

In September 2009, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for a right ankle disability, and remanded that issue along with the two other issues on appeal for further development.  The case has been returned to the Board for adjudication. 

The issues of service connection for a right ankle disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C is manifested by intermittent fatigue and nausea, but not by daily malaise, anorexia, dietary restriction or continuous medication, or incapacitating episodes lasting two weeks.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.114, Diagnostic Code 7354, Note 2 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, in September 2009, the Board remanded the issue of an increased evaluation for hepatitis C for further development.  The Board instructed the RO to obtain VA Medical Center (VAMC) records from July 2008 to the present, provide the Veteran with an examination to determine the current severity of his service-connected hepatitis C, and to readjudicate the claim.  Subsequently, additional VAMC records were obtained and associated with the claims folder, the Veteran was provided an examination in January 2010 for his hepatitis C, and his claim was readjudicated in a May 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in September 2005, prior to the January 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his hepatitis C had increased in severity.  Letters dated in June 2007 and June 2009 notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a May 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  
As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the course of the appeal in October 2005 and January 2010.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he withdrew his request to present testimony in a personal hearing.  Therefore, the duties to notify and assist have been met.   

Analysis

The Veteran essentially contends that his service-connected hepatitis C is more disabling than contemplated by the 10 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's hepatitis C is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7354 for hepatitis C.  Historically, he was evaluated under Diagnostic Code 7345, which is assigned for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  The Board finds that Diagnostic Code 7354 specifically addresses the disability at issue, hepatitis C.  On the other hand, Diagnostic Code 7345 excludes hepatitis C.   Therefore, Diagnostic Code 7354 is the most appropriate diagnostic code to evaluate the Veteran's disability.  

Under Diagnostic Code 7354, a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgias, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).

A 20 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgias, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Id.

A 40 percent rating is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgias, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the prior 12-month period.  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2 (2010).

VA regulations provide that, for purposes of evaluating conditions in 38 C.F.R. 
§ 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two- year- period preceding onset of the disease.  See 38 C.F.R. § 4.112 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The relevant evidence of record includes an October 2005 VA examination report which noted the Veteran's complaints of extreme tiredness with joint pain, sleeping more than ever, and becoming tired easily.  He also complained of once or twice weekly nausea and vomiting, daily fatigue, once or twice weekly gastrointestinal disturbance, and once or twice weekly arthralgias.  The Veteran denied severe daily symptoms but indicated that the symptoms occurred near constantly and were debilitating.  He indicated that hepatitis C did not affect his weight.  The Veteran stated that he had constant abdominal pain below the right ribcage that was sharp and nagging.  As to incapacitation, he stated that he had three to four episodes a year and lost six to seven days of work.  A diagnosis of hepatitis C was noted.  

During the most recent examination in January 2010, the Veteran complained of getting tired and occasional nausea.  He said that he sometimes gained weight and sometimes lost weight.  The examiner indicated that there were no incapacitating episodes in the last 12 month period, or extra hepatic manifestations of the Veteran's liver disease.  His current symptoms were intermittent fatigue and intermittent nausea.  However, he did not have malaise, anorexia, right upper quadrant pain, or weight loss.  On evaluation, the examiner noted that there was weight loss in the last three months when compared to the baseline but there was no evidence of malnutrition.  The abdominal examination was normal, and there was no evidence of portal hypertension, other signs of live disease, or jaundice.  The diagnosis was history of hepatitis C in stable condition.  

VA treatment records dated throughout the appeal note the Veteran's complaints of nausea, fatigue, and right sided tenderness.  He was also noted to be well-nourished with a good appetite, and stable weight. 

Based on the evidence, the Board finds that a rating in excess of the current 10 percent is not warranted.  While the Veteran had daily fatigue in October 2005, most recently it has been noted to be intermittent.  Additionally, he has experienced fatigue and nausea once or twice weekly, or intermittently (and not daily).  Furthermore, the evidence does not demonstrate that the Veteran's hepatitis C has resulted in daily malaise, anorexia, or requires dietary restriction or continuous medication, or; incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).  The January 2010 VA examiner specifically indicated that there was no malaise or anorexia.  Although in October 2005 the Veteran indicated that he had three to four episodes a year of incapacitation, there was no indication that such episodes lasted at least two weeks as he stated that he lost six to seven days or work.  At the time of the January 2010 VA examination, it was noted that he did not have any incapacitating episodes in the last year.  Therefore, the criteria for a higher evaluation for hepatitis C have not been met.  As the Veteran's symptoms essentially remained constant throughout the course of the period on appeal, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his hepatitis C. The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing fatigue, nausea, weight loss/gain, etc.; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations and VA treatment visits.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examination reports and VA treatment records.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports and treatment records have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The October 2005 VA examiner noted that the Veteran lost six to seven days of work in the last year.  The January 2010 VA examiner noted that the Veteran lost three weeks of work in the last year due to his right knee disability but that there no were no significant effects on his occupation due to his hepatitis C.  In sum, there is no indication that the average industrial impairment from hepatitis C would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for hepatitis C is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

As noted herein, in September 2009, the Board remanded the matters of service connection for a right ankle disability and a right knee disability.  The Board instructed the RO to provide the Veteran with examinations for his claimed disabilities.  In remanding the issues, the Board noted that the Veteran's post-service VA and private treatment records confirm various diagnoses of the right ankle and knee, to include post-traumatic arthritis of the right ankle and medial meniscal tear of the right knee.  The Board specifically indicated that the examiner must: 

determine the extent and likely etiology of any right ankle or knee disability found.  In regard to the right ankle, the examiner should specifically comment on whether any right ankle condition(s) found is related to his in-service right ankle sprain, his parachute jumps or any other in-service incident.  With regard to the right knee claim, the examiner should specifically comment on whether any right knee condition(s) found is related to his in-service parachute jumps, any other incident of his military service or have been caused or aggravated by his left knee disability.

Subsequently, the Veteran was afforded an examination in January 2010.  The examiner noted that the right ankle was essentially normal except for a small plantar calcaneal spur which was not related to the right ankle sprain in service but due to normal wear and tear in his post-service job and also related to aging.  As to the right knee, the examiner found that it was essentially normal except for x-rays findings of mild spurring involving the tibial spine, along with minimal marginal spurring of the patella femoral joint, which was not related to the left knee sprain in service as there was no evidence of any altered gait and the left knee was also essentially normal with x-ray findings of mild degenerative changes.  In an April 2011 addendum to the January 2010 examination report, the same examiner opined that the Veteran's current subjective pain in the right knee was not related to parachute jumps in service but most likely related to normal wear and tear process of his age and occupation post-service.  

The Board finds that the January 2010 examination report and April 2011 addendum report are inadequate.  As to the right ankle, the January 2010 examination report notes that it is essentially normal except for a calcaneal spur.  However, the claims folder is replete with notations of right ankle arthritis, and the VA examiner did not reconcile her diagnosis with the evidence of record.  Furthermore, as to the right knee, the examiner indicated that the right knee was not related to the incident in service when the left knee was injured.  However, the examiner did not address any possible aggravation from the service-connected left knee disability.  On remand, the Veteran must be provided new examinations to take into account the matters discussed above.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).




Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for appropriate examinations for the claimed conditions of a right ankle disability and a right knee disability, also claimed as secondary to his service-connected left knee disability, to determine the extent and likely etiology of any right ankle or knee disability found.  

In regard to the right ankle, the examiner should state the current diagnosis of any disability.  If arthritis is not found, the examiner must reconcile this finding with the evidence in the claims folder reflecting such a diagnosis.  Also, the examiner must specifically comment on whether any right ankle condition(s) found is related to the Veteran's in-service right ankle sprain, his parachute jumps, or any other in-service incident. 

With regard to the right knee claim, the examiner should specifically comment on whether any right knee condition(s) found is related to his in-service parachute jumps, or any other incident of his military service.  

The examiner should also determine whether any current right knee disability was caused by, or aggravated by the Veteran's service-connected left knee disability.  If service-connected left knee aggravates (i.e., permanently worsens) a right knee disability, the examiner should identify the percentage of disability which is attributable to the aggravation. See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent documents in the claims folder must be reviewed by the examiner, and the examiner should provide a complete rationale for any opinion given without resorting to speculation and resolving any conflicting medical opinions rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Readjudicate the Veteran's claims, with consideration of any additional evidence obtained as a result of this Remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


